REL:   08/29/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014

                         _________________________

                                  1131005
                         _________________________

                         Ex parte Stericycle, Inc.

                     PETITION FOR WRIT OF CERTIORARI
                      TO THE COURT OF CIVIL APPEALS

                         (In re:      Stericycle, Inc.

                                          v.

                               Sonja Patterson)

                (Jefferson Circuit Court, CV-11-901265;
                    Court of Civil Appeals, 2111032)

WISE, Justice.

       WRIT DENIED.       NO OPINION.

       Stuart, Bolin, Shaw, Main, and Bryan, JJ., concur.

       Moore, C.J., and Parker and Murdock, JJ., dissent.
1131005

MOORE, Chief Justice (dissenting).

    Sonja Patterson was a truck driver for Stericycle, Inc.

On January 19, 2011, Patterson was loading three 50-pound

containers onto her truck when she felt a painful "pop" in her

lower back. Patterson saw several doctors, none of whom were

able to explain her degree of pain or her lack of mobility

following the incident. Stericycle paid the bills for her

doctor     visits      but    refused      to    pay         Patterson

temporary-disability benefits.

    On April 12, 2011, Patterson filed a complaint seeking

benefits   for   a   permanent-total    disability.    The     parties

stipulated that the injury "arose out of and in the course of

her employment." They further stipulated that "the only issue

to be decided by the court ... is the nature and extent of

permanent disability benefits, if any, owed to [Patterson]."

After a bench trial, the trial court declared that Patterson

was entitled to a 57% permanent-partial-disability award.

Although the trial court noted the parties' stipulation that

the accident "arose out of and in the course of" Patterson's

employment, it nonetheless proceeded to make factual findings

on the issue of the medical causation for her injury.


                                2
1131005

       Stericycle appealed to the Court of Civil Appeals, which

affirmed the trial court's judgment in a plurality opinion

authored by Judge Pittman.1 The plurality held that Patterson

did not need to prove medical causation because Stericycle had

stipulated that the injury "arose out of and in the course of

[Patterson's] employment," which dispensed with the necessity

of proving medical causation. The plurality also held that the

portion of the trial court's judgment discussing medical

causation, therefore, "constituted, at most, a superfluous

observation." Stericycle, Inc. v. Patterson, [Ms. 2111032,

July 12, 2013] ___ So. 3d ___, ___ (Ala. Civ. App. 2013).

Judge Moore dissented, arguing (1) that the provisions of the

trial court's judgment, when read in pari materia, indicate

that       the   trial    court   did       not   interpret   the     parties'

stipulation to cover the issue of medical causation, and (2)

that       Patterson     failed   to    carry     her   burden   of    proving

causation. Stericycle now petitions this Court for a writ of

certiorari.




       1
     The plurality opinion was joined by Judge Thomas;
Presiding Judge Thompson and Judge Donaldson concurred in the
result without writings. Judge Moore dissented.
                                        3
1131005

    In its petition, Stericycle contends that the opinion of

the Court of Civil Appeals conflicts with Moore v. Graham, 590
So. 2d 293 (Ala. Civ. App. 1991). In Moore, the Court of Civil

Appeals held:

      "Judgments are to be construed like other written
    instruments.    The   rules     applicable   to  the
    construction and interpretation of judgments are
    those   applicable    to    the    construction  and
    interpretation of contracts. Hanson v. Hearn, 521
So. 2d 953 (Ala. 1988). Separate provisions of
    judgments, like provisions of contracts, should be
    construed in pari materia, and the entire judgment--
    all provisions considered--should be read as a whole
    in the light of all the circumstances, as well as of
    the conduct of the parties. Id."

Moore, 590 So. 2d at 295. Stericycle argues, as Judge Moore

did in his dissent, that the plurality failed to read the

provisions of the trial court's judgment in pari materia, and,

according to Stericycle, doing so would prove that the parties

did not intend for the stipulation to cover the issue of

medical causation.

    This   case,   in   my   opinion,   is   a   good   candidate   for

certiorari review. As Judge Moore observed, the trial court

made significant findings on causation, and its having done so

raises a reasonable question as to the correctness of the

Court of Civil Appeals' determination that the stipulation


                                  4
1131005

established   causation   per   se.   The   medical   examinations

indicated no impairment and a lack of a medical cause for

Patterson's symptoms. Therefore, I would grant Stericycle's

petition for a writ of certiorari to resolve the conflicting

analyses in the plurality opinion of the Court of Civil

Appeals and Judge Moore's dissent.




                                5